                         Case 1:19-cv-01284-DLC Document 2 Filed 02/11/19 Page 1 of 2
JS 44C/SONY                                                               CIVIL COVER SHEET
REV. 06/01 /17
                        The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                        other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                        U nited States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                               DEFENDANTS
CONAIR CORPORATION                                                                       CLARK ASSOCIATES, INC. and THE WEBSTAURANT STORE


ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                       ATTORNEYS (IF KNOWN)
Meichelle MacGregor and Richard Mandel
Cowan Liebowitz & Latman PC
1 14 West 47th Street, New York, New York 10036
CAUSE OF ACTION(CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSq
               (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
 Lanham Act, 15 U.S.C. § 1051

                                                                                                                                                Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No ❑✓ Yes

If yes, was this case Vol.~ Invol. ~ Dismissed. No ~ Yes ~                        If yes, give date                                   & Case No

IS THIS AN INTERNATIONAL ARBITRATION CASET            No Q            Yes ❑

(PLACE AN (xJ IN ONE BOX ONLY)                                       NATURE OF SUIT
                               TORTS                                                                                    ACTIONS UNDER STATUTES



CONTRACT                       PERSONAL INJURY               PERSONAL INJURY           FORFEITURE/PENALTY               BANKRUPTCY                     OTHER STATUTES
                                                             [ ]367 HEALTHCARE/
                                                                                                                                                      [ ]375 FALSE CLAIMS
[ ] 710       INSURANCE      [ ]310 AIRPLANE                 PHARMACEUTICAL PERSONAL~ ~g25 DRUG RELATED                 [ 1422 APPEAL
                                                             I NJURY/PRODUCT LIABILITY                                          28 USC 158            [ ]376 QUI TAM
[ ] 120       MARINE         [ J 315 AIRPLANE PRODUCT                                   SEIZURE Of PROPERTY
[ ] 130       MILLER ACT              LIABILITY              [ )365 PERSONAL INJURY           21 USC 881                I 1423 WITHDRAWAL             [ ]400 STATE
[ ]140        NEGOTIABLE     [ ]320 ASSAULT, LIBEL &                 PRODUCT LIABILITY ~ ~ 690 OTHF_R                           ZB USC 157                    REAPPORTIONMENT
              I NSTRUMENT             SLANDER                [ ]368 ASBESTOS PERSONAL                                                                 [ ]470 ANTITRUST
[ ]150        RECOVERY OF    ( J 330 FEDERAL                         I NJURY PRODUCT                                                                  [ ]430 BANKS &BANKING
              OVERPAYMENT&            EMPLOYERS'                     LIABILITY         PROPERTY RIGHTS                                                [ ]450 COMMERCE
              ENFORCEMENT             LIABILITY                                                                                                       [ ]460 DEPORTATION
              OF JUDGMENT    [ ]340 MARINE                   PERSONAL PROPERTY            [ ] 820 COPYRIGHTS                                          [ ]470 RACKETEER INFLU-
[ ]151        MEDICARE ACT   [ ]345 MARINE PRODUCT                                        [ ]830 PATENT                                                       ENCED &CORRUPT
[ j 152       RECOVERY OF             LIABILITY              [ ] 370 OTHER FRAUD           ~ j 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                    ORGANIZATION ACT
              DEFAULTED      [ ]350 MOTOR VEHICLE            [ ] 371 TRUTH IN LENDING                                                                        (RICO)
              STUDENT LOANS [ ] 355 MOTOR VEHICLE                                         ~ 840 TRADEMARK                                             [ ]480 CONSUMER CREDIT
             (EXCL VETERANS)          PRODUCT LIABILITY                                                                 SOCIAL SECURITY               [ ]490 CABLE/SATELLITE TV
[ ] 153       RECOVERY OF    [ ] 360 OTHER PERSONAL
              OVERPAYMENT             INJURY             [ ]380 OTHER PERSONAL       LABOR                       [ j 861 HIA (1395f~                  [ ]B50 SECURITIES/
              OF VETERAN'S   [ ] 362 PERSONAL INJURY -            PROPERTY DAMAGE                                [ ]B62 BLACK LUNG (923)                      COMMODITIES/
              BENEFITS                MED MALPRACTICE    ( ]385 PROPERTY DAMAGE     [ ]710 FAIR LABOR            [ ]863 DIWC/DIWW (A05(g))                    EXCHANGE
[ ]160        STOCKHOLDERS                                        PRODUCT LIABILITY          STANDARDS   ACT     [ ]864 SSID TITLE XVI
              SUITS                                                                 [ ]720 LABOR/MGMT            [ ]865 RSI (405(g))
~ ]190        OTHER                                      PRISONER PETITIONS                  RELATIONS                                                [ ] 890 OTHER STATUTORY
              CONTRACT                                   [ ] 463 ALIEN DETAINEE     [ ]740 RAILWAY LABOR ACT                                                   ACTIONS
[ ]195        CONTRACT                                   [ J 510 MOTIONS TO         [ J 751 FAMILY MEDICAL        FEDERAL TAX SUITS                   [ ] 891 AGRICULTURAL ACTS
              PRODUCT         ACTIONS UNDER STATUTES              VACATE SENTENCE   LEAVE ACT (FMLA)
              LIABILITY                                           28 USC 2255                                    [ ] 870 TAXES (U.S. Plaintiff or
[ ]196    FRANCHISE           CIVIL RIGHTS               [ j 530 HABEAS CORPUS      [ ] 790 OTHER LABOR                   Defendant)                  [ ]893 ENVIRONMENTAL
                                                         [ ]535 DEATH PENALTY                LITIGATION          [ ]871 IRS-THIRD PARTY                       MATTERS
                                                             540 MANDAMUS   8 OTHER [ ] 791 EMPL RET INC                  26 USC 7609                 [ ]B95 FREEDOM OF
                              [ j 440 OTHER CIVIL RIGHTS ~ ~                                 SECURITY ACT (FRIBA',                                            I NFORMATION ACT
                                      (Non-Prisoner)
REAL PROPERTY                                                                                                                                         [ ] 896 ARBITRATION
                               ~ ]441 VOTING                                              IMMIGRATION                                                 [ ] 899 ADMINISTRATIVE
[ ]210        LAND             ( ]442 EMPLOYMENT             PRISONER CIVIL RIGHTS
                                                                                                                                                         PROCEDURE ACT/REVIEW OR
              CONDEMNATION     [ ]443 HOUSING/                                        [ ]462 NATURALIZATION
                                                                                                                                                         APPEAL OF AGENCY DECISION
[ ]220        FORECLOSURE              ACCOMMODATIONS        [ ]550 CIVIL RIGHTS               APPLICATION
[ J 230       RENT LEASE &     [ ]445 AMERICANS WITH         [ ]555 PRISON CONDIl'ION  [ ]465 OTHER IMMIGRATION                                         [ ] 950 CONSTITUTIONALITY OF
              EJECTMENT                DISABILITIES -        ~ ]560 CIVIL DETAINEE             ACTIONS                                                  STATE STATUTES
[ J 240       TORTS TO LAND            EMPLOYMENT               CONDITIONS OF CONFINEMENT
( )245        TORT PRODUCT     [ J 446 AMERICANS WITH
              LIABILITY                DISABILITIES -OTHER
[ ]290        ALL OTHER         [ ]448 EDUCATION
              REAL PROPERTY




          Check if demanded in complaint:
                                                                       DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
                                                                       AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
❑         CHECK IF THIS IS A CLASS ACTION
          U NDER F.R.C.P. 23                                           IF SO, STATE:

 DEMAND$                               OTHER                           JUDGE                                                     DOCKET NUMBER

Check YES only if demanded in complaint
J URY DEMAND: 0YES ~JO                                                 NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                     Case 1:19-cv-01284-DLC Document 2 Filed 02/11/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY)                                              ORIGI N
                                                                                                                  Multidistrict        ~7 Appeal to District
 Q ~ Original       ~ 2 Removed from           ~3 Remanded        ~ 4 Reinstated or      q 5 Transferred from ~ 6
     Proceeding                                                                             (Specify District)    Litigation              Judge from
                        State Court               from                Reopened
                                                                                                                  (Transferred)           Magistrate Judge
                                                  Appellate
                     q 8. alI parties represented Court
                                                                                                              ~$ Multidistrict Litigation (Direct File)
                     q    b, At least one party
                             is pro se.
(PLACE AN x IN ONE BOX ONLY)                                   BASIS OF JURISDICTION                                      IF DIVERSITY,INDICATE
 q 1 U.S. PLAINTIFF      q 2 U.S. DEFENDANT           QX 3 FEDERAL QUESTION             ❑4 DIVERSITY                      CITIZENSHIP BELOW.
                                                          (U.S. NOT A PARTY)

                               CITIZENSHIP OF PRINCIPAL PARTIES(FOR DIVERSITY CASES ONLY)
      (Place an [X] in one box for Plaintiff and one box for Defendant)

                             PTF DEF                                                  PTF DEF                                                   PTF DEF
CITIZ[N OF THIS STATE        [ ]1 ( ]1        CITIZEN OR SUBJECT OF A                 [ ]3[ ]3     INCORPORATED and PRINCIPAL PLACE             [X] 5 [~ 5
                                                  FOREIGN COUNTRY                                   OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [ ]2 [ ]2            INCORPORATED or PRINCIPAL PLACE         [ ]4[ ]4     FOREIGN NATION                              [ ]6 [ ]6
                                               OF BUSINESS IN THIS STATE

PLAINTIFFS) ADDRESSES)AND COUNTY(IES)
CONAIR
150 Milford Rd.
East Windsor, NJ 08520



DEFENDANTS)ADDRESSES)AND COUNTY(IES)
The Webstaurant Store and Clark Associates, Inc.
2205 Old Philadelphia Pike
Lancaster, PA 17602


DEFENDANTS)ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                           COURTHOUSE ASSIGNMENT
  hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:    THIS ACTION SHOU DBE ASSI                    NEB T          ❑WHITE PLAINS                      ❑x MANHATTAN
                                 r~
SATE 2/11/2019          SIGfV~TUR OF ATTO           EY ~ COR
                                                                                           [   OTED TO PRACTICE IN THIS DISTRICT
                                                                                            jNIT

                                                                                            [X] YES(DATE ADMITTED Mo.12                    Yr. 1996       ~
RECEIPT #                                                                                   Attorney Bar Code # MM 1109


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge                                                                                              is so Designated.

Ruby J. Krajick, Clerk of Court by                             Deputy Clerk, DATED

U NITED STATES DISTRICT COURT(NEW YORK SOUTHERN)
